Pearson, J.
Eor the construction of the statute in regard to mills, see State v. Perry, (ante 252,) decided at this term.
The defendants are indicted for keeping a false toll-dish. The only measure used for that purpose was a half gallon. This by “ dry measure,” is the eighth part of a half bushel, which is the measure of the toll-dish, required by the statute. So, the proof does not sustain the charge. The defendants are liable to the penalty for taking the sixth of the corn. Ilow they managed to take a sixth by means of the half gallon measure, is not stated ; whether it was by not “ striking” even, or heaping the measure and guessing at the intended quantity, does not appear, and we are not at liberty to express an opinion as to Avhether they are liable at common law. We are confined to the offense charged in the bill of indictment. There is no error.
Pee CubiaM, Judgment affirmed.